Title: To George Washington from William Heath, 28 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands , August 28. 1782.
                  
                  In the present stage of the war the officers of the Massachusetts line have thought it an object highly interesting to them to know whether their state will conform to an ordinance of congress of October 1780, granting half pay for life to the officers who should continue in service to the end of the war—or if this mode should not be agreeable to the genius and inclination of the people, to make a commutation.  They have accordingly prepared a memorial to the legislature of the commonwealth, and instructions to the committee to be sent—At a meeting yesterday, made choice of the officers named in the enclosed, and have requested me, as your excellency will observe, to sollicit your permission that the officers chosen may proceed to Boston, to present and support the memorial at the approaching session of the general assembly.  I do therefore, in their behalf and at their request, ask such your excellency’s indulgence, and beg your answer as soon as you may think it convenient.  I have the honor to be with the highest respect, your excellency’s most obedient servant,
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        sir
                        W.Point August 27th 1782
                     
                     The Officers of the Masstts Line having made Choice of Majr Genl Knox, Cols Putnam & Brooks Lieut. Colo. Hull, & Capt. Hayward, as a Committee to present their Memorial on the Subject of half pay to the Legislature of the Commonwealth—The Line have desired me to give you this Information, & request your Application to the Commander in Chief for his Permission for them to proceed to Boston.  I am with the greatest Esteem Your Humble Servt
                     
                        J. Greaton Coll
                        President
                     
                  
                  
               